Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 1 of 11 PageID #: 1744




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------- x

DERREK PANNELL,

                                    Petitioner,                       OPINION & ORDER
                       -against-                                      06-cr-578 (NG)
                                                                      16-cv-3496 (NG)
UNITED STATES,

                                    Respondent.

--------------------------------------------------------- x
GERSHON, United States District Judge:

         Petitioner Derrek Pannell seeks relief under 28 U.S.C. § 2255, through two separate

motions, from his September 25, 2007 conviction, following a jury trial, of conspiracy to assault

and rob employees of the United States Postal Service by use of a dangerous weapon in violation

of 18 U.S.C. § 371 (Count One), armed postal robbery in violation of 18 U.S.C. § 2114(a)

(Count Two), and an associated count of unlawful use of a firearm in connection with a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), in furtherance of Count Two (Count

Three). For the reasons that follow, the motions are denied.

I.       Procedural Background

         On April 7, 2009, the Second Circuit affirmed petitioner’s conviction and sentence.

United States v. Pannell, 321 F. App’x 51 (2d Cir. 2009), cert. denied, 558 U.S. 1019. He later

filed his first motion under 28 U.S.C. § 2255 alleging that his attorneys at trial and sentencing

were ineffective. I denied that motion on April 15, 2014. Pannell v. United States, 2014 WL

1478847 (E.D.N.Y. Apr. 15, 2014).               The Second Circuit denied Mr. Pannell’s motion for a

certificate of appealability. Pannell v. United States, No. 14-4223 (2d Cir. Apr 15, 2015).
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 2 of 11 PageID #: 1745




       On June 24, 2016, counsel from the Federal Defenders of New York appeared on behalf

of petitioner and filed a motion pursuant to § 2255, arguing that, after Johnson v. United States,

576 U.S. 591 (2015), petitioner’s conviction under 18 U.S.C. § 924(c) could not stand because

neither Count One nor Count Two qualified as a “crime of violence.”             I stayed the motion

pending the Second Circuit’s decisions in two cases addressing the definition of a “crime of

violence” under 18 U.S.C. § 924(c): United States v. Hill, 890 F.3d 351 (2d Cir. 2018) (amended

opinion) and United States v. Barrett, 903 F.3d 166 (2d Cir. 2018) (“Barrett I”), rev’d in relevant

part by United States v. Barrett, 937 F.3d 126 (2d Cir. 2019) (“Barrett II”).

       Following the Second Circuit’s decisions in Hill and Barrett II, petitioner’s counsel filed

supplemental briefing on February 5, 2020. Mr. Pannell later filed a supplemental brief on his

own behalf on June 4, 2020 but moved to withdraw it on June 22, 2020. Petitioner, proceeding

pro se, submitted another § 2255 motion dated June 18, 2020 to the Second Circuit Court of

Appeals, seeking permission to file a successive petition. The Circuit forwarded that motion to

this court under Fed. R. App. P. 4(d) on July 9, 2020. 1 On August 10, 2020, petitioner filed

further briefing in this court in support of his pro se motion. In both the counseled and pro se §

2255 motions, Mr. Pannell argues that his conviction under § 924(c) was unconstitutional and

must be vacated.

       On September 4, 2020, I found, sua sponte, that I lacked jurisdiction to adjudicate the

motions absent authorization from the Circuit. I therefore transferred them to the Second Circuit

pursuant to 28 U.S.C. § 1631 and § 2244(b)(3). See United States v. Larkins, 670 F. App’x 1 (2d




1 Federal Rule of Appellate Procedure 4(d) addresses when notices of appeal are mistakenly filed
in the circuit court as opposed to the district court. As a result, in forwarding the petition to the
district court, the Second Circuit did not authorize a successive petition.


                                                 2
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 3 of 11 PageID #: 1746




Cir. 2016), as amended (Nov. 8, 2016) (summary order); Torres v. Senkowski, 316 F.3d 147,

151–52 (2d Cir. 2003).

       On May 3, 2021, a panel of the Second Circuit certified, as required under 28 U.S.C. §

2244, that petitioner had made a prima facie showing that the proposed § 2255 motions satisfy

the requirements of 28 U.S.C. § 2255(h)(2), in that they address a new rule of constitutional law,

made retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable. Pannell v. United States, No. 20-3034 (2d Cir. May 3, 2021). As a result, the

Circuit granted petitioner’s motion for leave to file a successive § 2255 motion and transferred

the petitions to me for adjudication, with instructions to

               determine in the first instance, according to the modified categorical
               approach, see Mathis v. United States, 136 S.Ct. 2243, 2249 (2016),
               whether substantive § 2114 postal robbery is a “crime of violence,” 18
               U.S.C. § 924(c)(3)(A); that is, whether the least culpable conduct
               punishable under § 2114 (or, if it is divisible, its relevant component)
               involves “the use, attempted use, or threatened use of physical force,” id.;
               see, e.g., Board v. United States, 2d Cir. 16-2031, doc. 48 (3/15/2021
               order). . . . As a consequence of this order, the district court will have the
               preliminary task of determining whether the claims in Petitioner’s § 2255
               motion—as to which we have only concluded that a prima facie showing
               has been made—satisfy the threshold requirements governing successive §
               2255 motions, including those set forth in 28 U.S.C. §§ 2244(a),
               2244(b)(3)-(4), and 2255(h). See Massey v. United States, 895 F.3d 248,
               251 (2d Cir. 2018) (per curiam).

Id.

II.    Petitioner’s Convictions

       At trial, petitioner was convicted of three offenses: conspiracy, armed postal robbery, and

unlawful use of a firearm. The first count charged petitioner, together with others, under 18

U.S.C. § 371, with

       knowingly and willfully conspir[ing] to assault and rob persons having lawful
       charge, control and custody of property of the United States, to wit: a quantity of
       money and mail matter, which property belonged to the United States Postal


                                                 3
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 4 of 11 PageID #: 1747




       Service, and put such persons’ lives in jeopardy by the use of a dangerous
       weapon.

Petitioner was sentenced to five years’ imprisonment on the conspiracy conviction. The second

count charged petitioner, under 18 U.S.C. § 2114(a), with

               knowingly and intentionally assault[ing] and rob[bing] persons having
               lawful charge, custody and control of property of the United States, to wit:
               a quantity of money and mail matter, which property belonged to the
               United States Postal Service, and put such persons’ lives in jeopardy by
               the use of a dangerous weapon.

Petitioner was sentenced to 18 years’ imprisonment on the armed postal robbery conviction, to

run concurrently with the conspiracy sentence.

       Petitioner was also charged with and convicted of violating § 924(c)(1)(A)(ii), which

requires the imposition of an additional term of imprisonment of no less than seven years for a

defendant who, “during and in relation to any crime of violence . . . uses or carries a firearm, or

who, in furtherance of any such crime, possesses a firearm . . . if the firearm is brandished. . . .”

The phrase “crime of violence” is separately defined in the statute through two provisions: an

elements clause and a residual clause. Under the elements clause, a crime of violence is defined

as a felony that “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another,” whereas the residual clause defines a crime of

violence as a felony “that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the crime.” 18 U.S.C. §

924(c)(3)(A)–(B). Petitioner was sentenced to a mandatory seven years’ imprisonment for his

conviction on Count Three, to run consecutively to the sentences on the conspiracy and armed

postal robbery convictions.




                                                 4
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 5 of 11 PageID #: 1748




III.   Recent History of 18 U.S.C. § 924(c)

       In Johnson, the Supreme Court found unconstitutionally vague the residual clause of the

Armed Career Criminal Act (“ACCA”), which subjects repeat offenders to enhanced sentences

for any “violent felony” that “involves conduct that presents a serious potential risk of physical

injury to another,” a provision that closely tracks the language in the residual clause of § 924(c).

Johnson, 576 U.S. at 593; compare 18 U.S.C. § 924(e)(2)(B)(ii) with 18 U.S.C. § 924(c)(3)(B).

The Court found that the ACCA did not adequately put defendants on notice of behavior that

could subject them to enhanced penalties. Id. at 597. While the residual clause was stricken, the

ACCA’s elements clause, which mirrors the elements clause of § 924(c), survived. Johnson, 576

U.S. at 606; see also Stokeling v. United States, 586 U.S. ___, 139 S.Ct. 544, 550 (2019);

compare 18 U.S.C. § 924(e)(2)(B)(i) with 18 U.S.C. § 924(c)(3)(A).

       In assessing whether the elements of an offense qualify as a “crime of violence” under §

924(c)(3), the Second Circuit utilizes the “categorical approach” set forth in Taylor v. United

States, 495 U.S. 575 (1990). Hill, 890 F.3d at 55. Under the categorical approach, courts must

look only to the statutory definition of an offense—not to the particular underlying facts—in

order to determine whether the offense qualifies as a crime of violence. Id.; Taylor, 495 U.S. at

600. To determine what the elements underlying a petitioner’s conviction are, a court must first

determine whether the statute is divisible. A statute is considered divisible if it sets out one or

more crimes in the alternative. Descamps v. United States, 570 U.S. 254 (2013). “If statutory

alternatives carry different punishments, then . . . they must be elements.” Mathis v. United

States, 579 U.S. __, 136 S.Ct. 2243, 2256 (2016). Under this “modified categorical approach,” a

court may review “a limited class of documents, such as indictments and jury instructions, to




                                                5
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 6 of 11 PageID #: 1749




determine which alternative formed the basis of the defendant’s prior conviction.” Descamps,

570 U.S. at 257.

         A wave of litigation followed the Supreme Court’s decision in Johnson to determine the

scope of the decision’s application, and the Second Circuit was soon called upon to interpret

Johnson in the context of a robbery under 18 U.S.C. § 1951(b)(1) (“Hobbs Act robbery”), in

United States v. Hill. In Hill, the Second Circuit found that, applying the categorial approach, a

substantive Hobbs Act robbery satisfies § 924(c)(3)(A)’s elements clause and is a “crime of

violence.” Hill, 890 F.3d at 53, 60; see also Barrett II, 937 F.3d at 128. That same year, in

Barrett I, the Second Circuit found that conspiracy to commit a Hobbs Act robbery was a crime

of violence under both the elements and the residual clauses of § 924(c)(3). Barrett I, 903 F.3d

at 174–84. A year later, in Barrett II, the Second Circuit was compelled by the Supreme Court’s

intervening decision in United States v. Davis, 588 U.S. ___, 139 S.Ct. 2319 (2019), to

reconsider and reverse its opinion in Barrett I. Relying on Davis, the Barrett II Court held that

conspiracy to commit a Hobbs Act robbery is not a qualifying predicate for a conviction under §

924(c) and confirmed that the definition of a crime of violence in the § 924(c)(3)(B) residual

clause is “unconstitutionally vague.” Barrett II, 937 F.3d at 127–29 (quoting Davis, 139 S.Ct. at

2336).

IV.      Discussion

         As already found by the Second Circuit in Board v. United States, No. 16-2031 (2d Cir.

Mar. 15, 2021), section 2114, the postal robbery statute of which petitioner was convicted, is

divisible into at least two distinct offenses: the base offense and a separate aggravated offense.

The base offense provides as follows:

                A person who assaults any person having lawful charge, control, or
                custody of any mail matter or of any money or other property of


                                               6
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 7 of 11 PageID #: 1750




               the United States, with intent to rob, steal, or purloin such mail
               matter, money, or other property of the United States, or robs or
               attempts to rob any such person of mail matter, or of any money,
               or other property of the United States, shall, for the first offense, be
               imprisoned not more than ten years. . . .

18 U.S.C. § 2114(a). I begin my analysis by finding that the base offense is itself divisible as it

lists multiple elements disjunctively and, thus, may be violated (1) by an assault with an intent to

rob, steal, or purloin or (2) by an attempted or completed robbery. The aggravated offense

applies “if in effecting or attempting to effect such robbery [a defendant] wounds the person

having custody of such mail, money, or other property of the United States, or puts his life in

jeopardy by the use of a dangerous weapon, or for a subsequent offense” and carries with it an

increased maximum punishment of twenty-five years’ imprisonment. Id. Because it lists three

elements in the alternative, thereby defining multiple crimes, I find that the aggravated offense is

further divisible. See Williams v. United States, 794 F. App’x 612, 614 (9th Cir. 2019). Based

upon the superseding indictment, the jury charge, and the verdict sheet, I find that petitioner was

convicted, under Count Two, of the aggravated offense of armed postal robbery which placed the

victim’s life in jeopardy by the use of a dangerous weapon.

       Having found that the “life in jeopardy” element of the aggravated offense applies, I must

next “determine whether that clause (in conjunction with the required assault or robbery) may be

satisfied without ‘the use, attempted use, or threatened use of physical force.’” Board, No. 16-

2031 (2d Cir. Mar. 15, 2021) (quoting 18 U.S.C. § 924(c)(3)(A)).             I find that it may not.

Physical force is defined by the Supreme Court as “force capable of causing physical pain or

injury.” Johnson, 559 U.S. at 140. As to the base offense, the Supreme Court has relied on an

analysis of the statutory history and the common law in a case addressing a Hobbs Act robbery

to find that robbery has “long required force or violence.” Stokeling, 139 S.Ct. at 550; see



                                                 7
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 8 of 11 PageID #: 1751




United States v. Knight, 936 F.3d 495, 500 (6th Cir. 2019). After Stokeling, which held that

Johnson “does not require any particular degree of likelihood or probability that the force used

will cause physical pain or injury; only potentiality[,]” there can be no doubt that armed postal

robbery under § 2114(a) qualifies as a predicate crime of violence under § 924(c). Stokeling, 139

S.Ct. at 544.

         As for the aggravated offense, of which petitioner was convicted, section 2114(a)

provides that, according to the least of the elements required, during such a robbery, a defendant

use a dangerous weapon to put a victim’s life in jeopardy. Jeopardy in this context refers to “an

objective state of danger, not to a subjective feeling of fear.” United States v. Donovan, 242 F.2d

61, 63 (2d Cir. 1957). The use of a dangerous weapon to place a victim’s life into an objective

state of danger in the course of a robbery thus requires the intentional use, attempted use, or

threatened use of physical force. E.g., Williams v. United States, 794 F. App’x 612, 614 (9th Cir.

2019); Knight v. United States, 936 F.3d 495, 501 (6th Cir. 2019); United States v. Thomas, 703

F. App’x 72, 78 (3d Cir. 2017); United States v. Enoch, 865 F.3d 575, 581 (7th Cir. 2017);

United States v. Lloyd, 2020 WL 4750241, at *11 (E.D.N.Y. Aug. 17, 2020); see also United

States v. Bryant, 949 F.3d 168, 182 (4th Cir. 2020); In re Watt, 829 F.3d 1287, 1290 (11th Cir.

2016).

         The Seventh Circuit’s decision in United States v. Rodriguez, 925 F.2d 1049, 1052 (7th

Cir. 1991), upon which the petitioner relies, does not alter this conclusion. The Second Circuit in

Board referred the district court in that case to Rodriguez and directed it to address whether “a

concealed gun permits conviction for the aggravated § 2114 offense in this Circuit,” and, if so, to

further determine “if that satisfies the § 924(c)(3)(A) force clause.” Board, No. 16-2031 (2d Cir.

Mar. 15, 2021).     Rodriguez has been described there, and in other cases, as involving the



                                                8
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 9 of 11 PageID #: 1752




carrying of a concealed gun or a mere gun possession case. 2 See, e.g., Board, No. 16-2031 (2d

Cir. Mar. 15, 2021); Enoch, 865 F.3d at 582; Knight, 936 F.3d at 501. So treated, I would find

that the defendant’s conviction of the aggravated offense would not be found sufficient in the

Second Circuit, and it could not serve as a predicate under § 924(c)’s force clause. However, as

found by the Sixth Circuit in Knight,

       Rodriguez’s conclusion that mere possession suffices as “use of a dangerous
       weapon” to put the victim’s life in danger under the statute, even if accepted, does
       not negate the statutory requirement that in effecting the crime, the victim’s life is
       put in jeopardy by use of the gun.

Knight, 936 F.3d at 501 (footnote omitted); accord Enoch, 865 F.3d at 581–82. In sum, the

Seventh Circuit’s opinion in Rodriguez does not alter my opinion that armed postal robbery is a

categorical crime of violence under § 924(c) in the Second Circuit, comporting with the Supreme

Court’s opinion in Johnson.

       Finally, while petitioner’s counsel does not dispute that petitioner’s conviction on Count

Three was for actions committed in furtherance of Count Two, petitioner, in his pro se

submissions, does. 3 Petitioner argues that it is not clear that the jury’s § 924(c) conviction was

based on Count Two and, therefore, it is plausible that the jury found him guilty of § 924(c)

based on the conspiracy charge, which would be impermissible under Davis because conspiracy

2 The Seventh Circuit in Rodriguez does not describe the crime there as the mere carrying of a
concealed weapon or as mere gun possession. As described by the Rodriguez court, “Mr.
Rodriguez had brought the weapon to the scene and given it to his confederate to carry in the
confrontation with [the victim].” Rodriguez, 925 F.2d at 1052. The confederate then took the
gun out of his sweater pocket after Rodriguez ripped the mail carrier’s keys from his belt loop,
and the confederate “threatened [the mail carrier] with the gun in a successful effort to escape.”
Rodriguez, 925 F.2d at 1051–52.
3 By authorizing petitioner’s § 2255 motion pursuant to 28 U.S.C. § 2244(b)(3) based on the
holdings of Johnson and Davis, the Second Circuit conferred jurisdiction on this court over the
entire application—not merely those topics specifically mentioned in the Mandate. See United
States v. MacDonald, 641 F.3d 596, 615 (4th Cir. 2011). I therefore consider all issues raised in
the counseled and pro se motions.


                                                9
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 10 of 11 PageID #: 1753




does not require the use, attempted use, or threatened use of physical force. Petitioner asserts

that, “without a detailed verdict sheet [it is] impossible to extricate the conspiracy charged in

count one, 18 U.S.C. § 371, from the other charged predicate offense in count two, 18 U.S.C. §

2114. . . .”

         In fact, the verdict sheet in this case required the jurors to indicate “which of the

underlying Counts were furthered by the use of a firearm.” The jury checked the box for “Count

Two only,” and did not check the boxes for “Count One only” or “Both.” It is not plausible that

the jury misunderstood the jury instructions and actually convicted petitioner of the enhancement

based only on the Count One conspiracy charge.

         Petitioner’s second pro se argument fares no better. Mr. Pannell argues that because the

jury could have found him guilty of Count Two based on aiding and abetting liability, he was

improperly convicted of a 924(c) offense based solely on conspiracy under a Pinkerton 4 theory

of liability.   Indeed, the Second Circuit recently rejected Mr. Pannell’s exact argument. In

United States v. Blanco, 811 Fed. App’x 696 (2d Cir. 2020), the Second Circuit concluded that a

conviction for bank robbery could serve as a § 924(c) predicate where the jury had been

instructed that it could find the defendant guilty under Pinkerton. “Even if the jury found [the

defendant] liable for bank robbery based on Pinkerton,” the Court reasoned, “. . . that would not

somehow transform her conviction for substantive bank robbery into one for bank robbery

conspiracy, implicating the residual-clause concerns explored in Davis and this Court’s




4 Under the Pinkerton doctrine, “a jury [may] find a defendant guilty on a substantive count
without specific evidence that he committed the act charged if it is clear that the offense had
been committed, that it had been committed in the furtherance of an unlawful conspiracy, and
that the defendant was a member of that conspiracy.” United States v. Miley, 513 F.2d 1191,
1208 (2d Cir. 1975) (citing Pinkerton v. United States, 328 U.S. 640, 645 (1946)).


                                               10
Case 1:06-cr-00578-NG Document 239 Filed 08/26/21 Page 11 of 11 PageID #: 1754




subsequent decision in [Barrett II.]” Blanco, 811 Fed. App’x at 701 n.2; see also Lloyd, 2020

WL 4750241, at *11.

V.     Conclusion

       For the foregoing reasons, Mr. Pannell’s motion to withdraw his supplemental brief dated

June 4, 2020 is granted, and his two petitions for relief under § 2255 are denied. Since petitioner

has not made a “substantial showing of the denial of a constitutional right,” a certificate of

appealability shall not issue. 28 U.S.C. § 2253(c)(2).

       The Clerk of Court is directed to enter judgment for respondent on each petition.

                                                            SO ORDERED.


                                                            _______/s/_________________
                                                            NINA GERSHON
                                                            United States District Judge

August 26, 2021
Brooklyn, New York




                                                11
